—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered February 11, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The trial court properly admitted testimony that the defen*256dont and his two co-defendants forced the undercover officer to sample the heroin he had purchased in order to prove that he was not a police officer. The testimony was admissible because it completed the narrative of the sale and tended to prove that defendant was a participant in the sale (see, People v Alvino, 71 NY2d 233).
The court’s Sandoval ruling was an appropriate exercise of discretion that balanced the proper factors (see, People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292). Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.